(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
A la moción de la parte apelada de abril 18 actual notificada en la misma fecha a la parte apelante, acompañada de documentación de-mostrativa de haberse declarado sin lugar por la Corte Suprema de los Estados Unidos el certiorari que invocó el apelante para oponerse a la desestimación del recurso solicitada por la dicha apelada por moción de enero 26 último, vista en febrero 17 siguiente y declarada sin lugar “por ahora”:
Habiendo desaparecido el único motivo de oposición que existía ya que el caso debe regularse por el de Valiente & Cía. v. Tesorero de Puerto Rico, 50 D.P.R. 586, que queda en pie, debe desestimarse y se desestima el recurso, sin que haya lugar a imponer al apelante el pago de las costas y honorarios de abogado ante este Tribunal que solicita en su dicha moción de 26 de enero la apelada.